Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 was considered by the examiner.


Drawings
The drawings are objected to because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Figs. 4-6, 10, 12, 15-17
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 5, 7, 9, 11, and 19 are objected to because of the following informalities: 
Claim 5 recites “said frontend layer comprises several modules: a protocol catalog, an experimental model selection module), and compound set/treatment module.” This limitation comprises grammatical errors. For the purpose of examination, Examiner interprets the limitation to read as “said frontend layer comprises several modules including: a protocol catalog, an experimental model selection module.”
Claim 5 also recites “set by user of said system.” This limitation comprises grammatical errors. For the purpose of examination, Examiner interprets the limitation to read as “set by a user of said system.”
Claim 7 recites “a. a system backend, said system backend comprising an automatization compilation module); a task scheduler module;  35b. an JOT layer, comprising a controller; said controller interconnected to a data base; and c. a physical layer comprising at least one device, and laboratory reactives (36);” This limitation comprises grammatical errors. For the purpose of examination, Examiner interprets the limitation to read as “a. a system backend, said system backend comprising an automation compilation modulea JOT layer, comprising a controller; said controller interconnected to a data base; and c. a physical layer comprising at least one device, and laboratory reactives ”
Claim 9 recites “a blockchain module configured to transaction of secured information…” This limitation contains a grammatical error. For the purpose of examination, Examiner interprets the limitation to read as “a blockchain module configured to execute a transaction of secured information…” 
Claim 11 recites “wherein said system configured for…” This is a grammatical error. For the purpose of examination, Examiner interprets the limitations to read as “wherein said system is configured for…”
Claim 19 uses semicolon incorrectly. For the purpose of examination, Examiner interprets the semicolons to be commas.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are as follows: 
Claims 1, 5, 7-10, and 20 recites the term “module” coupled with functional language such as providing, transacting, administering, screening, etc., without sufficient structure to perform the recite functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Upon inspection of the present Specification, Examiner interprets the modules to be software executed on a computer [Applicant Spec Pg. 14-15].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recites limitation modules which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Based on Applicant Spec Pg. 14-15, Examiner interprets the software and algorithms to be executed on a computer system and suggests applicant amend the claim as such.
	Claim 4 recites “wherein said users are rewarded for sharing said experimental results among users of said system.” It is unclear whether the users recited are all the same or are different users. Examiner was unable to identify any portions of the specification that clarify this issue. For the purpose of examination, Examiner interprets the limitation to read as “wherein said users are rewarded for sharing said experimental results among other users of said system.”
	Claim 7 recites “a. a system backend, said system backend comprising an automatization compilation module); a task scheduler module;  35b. an IOT layer…” It is unclear to the Examiner whether this task scheduler module is meant to be part of the backend or a separate component. Examiner was unable to identify any portions of the specification that clarify this issue. For the purpose of examination, Examiner interprets the limitation to read as recites “a. a system backend, said system backend comprising an automatization compilation module [[ ); ]] and a task scheduler module;  35b. an IOT layer…”
Claim 7 recites “said physical layer is interconnected with lab stock management.” Lab stock management is not a hardware or software element and thus it is unclear to the Examiner how anything can be connected to it. Examiner was unable to identify any portions of the specification that clarify this issue. For the purpose of examination, Examiner interprets this claim to read as “said physical layer is interconnected with a lab stock management module.”
Claim 8 recites “wherein said visualization web module comprises… a lab stock management…” Lab stock management is not a hardware or software element and thus it is unclear to the Examiner how it can be part of a module. Examiner was unable to identify any portions of the specification that clarify this issue. For the purpose of examination, Examiner interprets this claim to read as “wherein said visualization web module comprises… a lab stock management module.”
Claim 9 recites “transfer experimental results regarding the drugs to their inventors/ researchers.” It is unclear to the Examiner whether the “/” means “and” or “or.” Examiner was unable to identify any portions of the specification that clarify this issue. For the purpose of examination, Examiner interprets the claim to read as “transfer experimental results regarding the drugs to their inventors[[/]] or researchers.”
Claim 10 recites “a. a dosing module configured for administering said drug to the in vitro, ex vivo or in vivo systems either in the lab environment or in the natural environment of the tested organisms; and b. a monitoring module for screening of the tested animals' vital signs and physiological parameters before and during the experiment.” There is a lack of antecedent basis for “the in vitro, ex vivo or in vivo systems” or “the tested animals' vital signs and physiological parameters.” For the purpose of examination, Examiner interprets this limitation to read as “a. a dosing module configured for administering said drug to [[the]] in vitro, ex vivo or in vivo systems either in the lab environment or in the natural environment of the tested organisms; and b. a monitoring module for screening of [[the]] tested animals' vital signs and physiological parameters before and during the experiment.”
	Claims 2, 3, 5, 6, and 11-19 are also rejected under 35 USC 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Independent claims 1 and 20 describes the abstract idea of running drug experiments, analyzing results, and recommending experimental parameters. Specifically, claims 1 and 20 recite: 
	“obtaining a system, said system characterized by:
providing selected drug discovery experiments, 
run said selected drug discovery experiments and retrieve results of these experiments; 
analyze and visualize results of said selected drug discovery experiments; and
obtain said experimental results and use said results to recommend experimental parameters in a future experiment;
and operating said system.” 
	The steps of obtaining, operating providing, running, analyzing, visualizing, obtaining, and using describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people. Although the claims contain additional elements outside the scope of the abstract idea, nothing in the above listed claim elements preclude the steps from being performed as a human activity. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. In particular, claims 1 and 20 recite: 
“a. a selection web module for… said selection web module comprises a catalog of available experimental protocols, a list of experimental models, and a list of chemical compounds; 
b. a remote robotic node configured to
c. a visualization web module configured to
d. a machine learning algorithm configured to” 
The modules, algorithm, and node (which are interpreted as software executing on a computer) are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 11, 15, 31] such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of machine learning is well-known within the art, as demonstrated by Segall (US Patent Application Publication No. 20130173503) P 147 and Brooks (US Patent Application Publication No. 20100174671) P 223. As such, the recitation of machine learning in the claims amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The modules, algorithm, and node (which are interpreted as software executing on a computer) are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. 
Dependent claims 7 and 9 further describe the abstract idea of parent claim 1 while also reciting new additional elements. The additional elements are as follows:
	Claim 7 recites “a system backend…. an IOT layer, comprising a controller… a physical layer comprising at least one device…”
	Claim 9 recites “a blockchain module configured to transaction of secured information…”
Limitations relating to blockchain merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The backend, layers, controller, and device are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 11, 15, 31] such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The use of blockchain is well-known within the art, as demonstrated by Han (US Patent Application Publication No. 20190312869) P 30 and Bhardwaj (US Patent Application Publication No. 20190332783) P 139. As such, the recitation of blockchain in the claims amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The backend, layers, controller, and device are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Dependent claims 2-6, 8, and 10-19 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-6, 8, and 10-19 as well.  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 10, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (U.S. Patent Application Publication No. 20090247417) in view of Segall (U.S. Patent Application Publication No. 20130173503).
Regarding claim 1, Haas teaches a remote-controlled automated system for drug testing and screening, said system characterized by: 
a. a selection web module for providing selected drug discovery experiments, said selection web module comprises a catalog of available experimental protocols, and a list of chemical compounds [P 24, 85-86] (Haas teaches a user interface, which is interpreted as a selection wed module, by which a user can request experimental procedures or protocols to be executed on compounds selected from a library, which is interpreted as a list of compounds); 
b. a remote robotic node configured to run said selected drug discovery experiments and retrieve results of these experiments [P 54-55, 95-98] (Haas teaches a assay workcell 110, which is interpreted as a remote robotic node, for executing the requested experiments and capturing experiment results); 
c. a visualization web module configured to analyze and visualize results of said selected drug discovery experiments [P 75, 99] (Haas teaches a results analytics module, which is interpreted as a visualization web module, for analyzing data and presenting analysis results to lab personnel); and 
Haas may not explicitly teach:
a list of experimental models,
d. a machine learning algorithm configured to obtain said experimental results and use said results to recommend experimental parameters in a future experiment.  
However, Segall teaches:
a list of experimental models [P 52-56] (Segall teaches selection of an experiment objective, which includes selection of efficacy evaluations in animal or human models, and thus is interpreted as selection from a list of experimental models),
d. a machine learning algorithm configured to obtain said experimental results and use said results to recommend experimental parameters in a future experiment [P 10, 40, 63] (Segall teaches the use of machine learning models to predict property data which may include a selection of compounds to explore in future studies, which is interpreted as a recommendation of future experiment parameters).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Compound selection in drug discovery as taught by Segall with the Method and system for drug screening taught by Haas with the motivation of using experiment property data and machine learning technologies to predict properties of future experiments thereby reducing costs and efforts required for future drug discovery [Segall, P 40].
Regarding claim 2, Haas and Segall teach the system of claim 1, wherein said system configured to run a plurality of said drug discovery experiments at the same time period [P 67, 89] (Haas teaches running assays in parallel, which is interpreted as running experiments at the same time period) .  
Regarding claim 5, Haas and Segall teach the system of claim 1, wherein said selection web module comprises:
a. a webpage frontend layer; said frontend layer comprises several modules: a protocol catalog, an experimental model selection module), and compound set/treatment module [P 59, 74] (Haas teaches an information services module, which is interpreted as a webpage frontend layer, that controls web-browser-based software applications, which are interpreted as each of the recited modules); and 
b. an administrative layer interconnected with said frontend layer, configured to manage standardized experimental protocols according to parameters set by user of said system [P 74, 76] (Haas teaches a process scheduler, which is interpreted as an administrative layer, that communicates with the information services module to manage to execution of experiments based on user input).  
Regarding claim 6, Haas and Segall teach the administrative layer of claim 2, wherein said parameters comprise title, plot, protocol abstract, and any combination thereof [P 168] (Segall teaches ROC plots demonstrating compounds that meet input criteria).  
Obviousness for combining the teachings of Haas and Segall is discussed above for claim 1 and is incorporated herein.  
Regarding claim 8, Haas and Segall teach the system of claim 1, wherein said visualization web module comprises: b. a data presenter; c. a lab stock management; and d. a visualization layer [P 49, 51, 99] (Haas teaches a display, compound storage unit, and user interface, which are interpreted as a data presenter, lab stock management, and visualization layer, respectively).  
a. an Al module [P 147] (Segall teaches machine learning algorithms, which are interpreted as AI modules);
Obviousness for combining the teachings of Haas and Segall is discussed above for claim 1 and is incorporated herein.   
Regarding claim 10, Haas and Segall teach the system of claim 1, wherein said remote robotic node additionally comprising at least one of : a. a dosing module configured for administering said drug to the in vitro, ex vivo or in vivo systems either in the lab environment or in the natural environment of the tested organisms; and b. a monitoring module for screening of the tested animals' vital signs and physiological parameters before and during the experiment [P 51, 56-58] (Segall teaches software for administering a dose, which is interpreted as the dosing module). 
Obviousness for combining the teachings of Haas and Segall is discussed above for claim 1 and is incorporated herein.   
Regarding claim 12, Haas and Segall teach the system of claim 1, wherein said drug discovery experiments are non-animal experiments or animal-based experiments [P 54] (Segall teaches human and animal experiments).
Obviousness for combining the teachings of Haas and Segall is discussed above for claim 1 and is incorporated herein.  
Regarding claim 13, Haas and Segall teach the system of claim 1, wherein said non-animal experiments are selected from a group consisting of in vitro experiments, in silico experiments, ex vivo experiments, and any combination thereof [P 63-65] (Segall teaches in vitro experiments).  
Obviousness for combining the teachings of Haas and Segall is discussed above for claim 1 and is incorporated herein.  
Regarding claim 14, Haas and Segall teach the system of claim 1, wherein organisms for said experimental models, are selected from a group consisting prokaryotes, eukaryotes, invertebrates, vertebrates, and any combination thereof [P 54] (Segall teaches human and animal experiments, which are interpreted as vertebrates).  
Obviousness for combining the teachings of Haas and Segall is discussed above for claim 1 and is incorporated herein.  
Regarding claim 19, Haas and Segall teach the system of claim 1, wherein said experimental models are selected from a group consisting in vitro toxicity studies; genetic toxicity studies; DMIPK , ADIVE and PK studies; in vitro efficacy studies; in vitro toxicity studies; ex vivo studies; in vivo efficacy studies; in vivo toxicity studies; and any combination thereof [P 63] (Segall teaches in vivo pharmacokinetics, efficacy, or toxicity studies).  
Obviousness for combining the teachings of Haas and Segall is discussed above for claim 1 and is incorporated herein.  
Regarding claim 20, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Note to applicant: The modules recited in claim 20 are never functionally utilized by the claim. Thus, Applicant’s labels applied to the various modules are non-functional descriptive information and would have been obvious in view of any references that teaches the computer-implemented functionality, i.e., obtaining a system and operating a system. It is strongly suggested that the various modules perform functions within the claim in order to avoid this trivial solution.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (U.S. Patent Application Publication No. 20090247417) in view of Segall (U.S. Patent Application Publication No. 20130173503) as applied to claim 1 above, and further in view of Klein (U.S. Patent Application Publication No. 20170154166).
Regarding claim 3, Haas and Segall may not explicitly teach the system of claim 1, wherein said system configured to share said experimental results confidentially among users of said system.
However, Klein teaches the system of claim 1, wherein said system configured to share said experimental results confidentially among users of said system [P 18] (Klein teaches communication of de-identified clinical trial data).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Immerse software-as-a-service patient empowerment platform for clinical trial participants as taught by Klein with the system taught by Haas and Segall with the motivation of de-identifying data thereby improving user privacy and data security.
Regarding claim 4, Haas and Segall may not explicitly teach the system of claim 3, wherein said users are rewarded for sharing said experimental results among users of said system.  
However, Klein teaches the system of claim 3, wherein said users are rewarded for sharing said experimental results among users of said system [P 104] (Klein teaches providing incentives to participants for providing their clinical trial data, which are interpreted as results).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Immerse software-as-a-service patient empowerment platform for clinical trial participants as taught by Klein with the system taught by Haas and Segall with the motivation of incentivizing trial participation thereby improving retention and obtaining more experiment data.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (U.S. Patent Application Publication No. 20090247417) in view of Segall (U.S. Patent Application Publication No. 20130173503) as applied to claim 1 above, and further in view of Han (U.S. Patent Application Publication No. 20190312869).
Regarding claim 7, Haas and Segall teach the system of claim 1, wherein said remote robotic node comprises 
a. a system backend, said system backend comprising an automatization compilation module; a task scheduler module [P 50] (Haas teaches a process integration server, which is interpreted as the system backend, that comprises software components which are interpreted as the recited modules); 
c. a physical layer comprising at least one device, and laboratory reactives (36); said physical layer is interconnected with lab stock management [P 51] (Haas teaches that the workcells comprise robotic control and automation devices as well as sample storage units, which is interpreted as lab stock management).  
Haas and Segal may not explicitly teach:
35b. an IOT layer, comprising a controller; said controller interconnected to a data base; and 
However, Han teaches:
35b. an IOT layer, comprising a controller; said controller interconnected to a data base [Fig. 1, P 35, 50] (Han teaches an IOT environment, which is interpreted as an IOT layer, connected to a processor 203 and data stores 112a-b); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Data security and protection system using distribution ledgers to store validated data in a knowledge graph as taught by Han with the system taught by Haas and Segall with the motivation of more securely sharing information and reducing risks associated with data transitions.
Regarding claim 9, Haas and Segall may not explicitly teach the system of claim 1, wherein said system additionally comprises a blockchain module configured to transaction of secured information available from regulatory agencies and transfer experimental results regarding the drugs to their inventors/researchers.
However, Han teaches the system of claim 1, wherein said system additionally comprises a blockchain module configured to transaction of secured information available from regulatory agencies and transfer experimental results regarding the drugs to their inventors/researchers [P 84-85] (Han teaches communicating information to regulatory or governing bodies using blockchain).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Data security and protection system using distribution ledgers to store validated data in a knowledge graph as taught by Han with the system taught by Haas and Segall with the motivation of more securely sharing information, accurately identifying potential fraudulent activity, and reducing risks associated with data transitions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (U.S. Patent Application Publication No. 20090247417) in view of Segall (U.S. Patent Application Publication No. 20130173503) as applied to claim 1 above, and further in view of Brooks (U.S. Patent Application Publication No. 20100174671).
Regarding claim 11, Haas and Segall teach the system according to claim 1, wherein said system configured for: 
a. searching and selecting of an experimental protocol for said drug-discovery experiment [P 24, 85-86] (Haas teaches a user interface by which a user can view a list of available assay types, which is interpreted as searching, and request experimental procedures or protocols to be executed, which is interpreted as selecting); 
b. selecting of an experimental model according to a physical stock list and customized variables [P 52-56] (Segall teaches selection of an experiment objective, which includes selection of efficacy evaluations in animal or human models, and thus is interpreted as selection from a list of experimental models); 
c. selecting of a drug or a plurality of drugs to be assessed according to a physical stock list [P 24, 51, 85-86] (Haas teaches a user interface by which a user can request experimental procedures or protocols to be executed on compounds or drugs selected from a library, which is interpreted as a physical stock list); 
d. estimating of time and duration according to remote node capabilities and pricing [P 86, 90[ (Haas teaches determining time slots for each assay and estimating time required for each assay, which is interpreted as a duration); 
e. running of said experiment into the remote robotic node [P 54-55, 95-98] (Haas teaches a assay workcell 110, which is interpreted as a remote robotic node, for executing the requested experiments); 
f. uploading of information [P 49] (Haas teaches uploading test plans, which are interpreted as information); and  
36g. plotting of experimental results when requested [P 75] (Haas teaches graphing collected data).  
Haas and Segall may not explicitly teach:
experiment cost, (in the estimating limitation)
However, Brooks teaches:
experiment cost [P 224] (Brooks teaches determining predicted costs for experiments),
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for concurrently conducting cause-and-effect experiments on content effectiveness and adjusting content distribution to optimize business objectives as taught by Brooks with the system taught by Haas and Segall with the motivation of providing users with cost estimations thereby ensuring experiments have sufficient funding.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (U.S. Patent Application Publication No. 20090247417) in view of Segall (U.S. Patent Application Publication No. 20130173503) as applied to claim 1 above, and further in view of Nikolskaya (U.S. Patent Application Publication No. 20070038385).
Regarding claim 15, Haas and Segall may not explicitly teach the system of claim 14, wherein said prokaryotes are selected from a group consisting escherichia coli bacterium, streptococcus bacterium, archaea and any combination thereof.
However, Nikolskaya teaches the system of claim 14, wherein said prokaryotes are selected from a group consisting escherichia coli bacterium, streptococcus bacterium, archaea and any combination thereof [P 215] (Nikolskaya teaches experiments using archaea).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nikolskaya with teaching of Haas and Segall since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the organisms of the secondary reference(s) for the organisms of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 16, Haas and Segall may not explicitly teach the system of claim 14, wherein said eukaryotes are selected from a group consisting saccharomyces cerevisiae, schizosaccharomyces pornbe, chlamydomonas reinhardtii, Diectyostelium discoideum, and any combination thereof.
However, Nikolskaya teaches the system of claim 14, wherein said eukaryotes are selected from a group consisting saccharomyces cerevisiae, schizosaccharomyces pornbe, chlamydomonas reinhardtii, Diectyostelium discoideum, and any combination thereof [P 170-171] (Nikolskaya teaches experiments using S. cerevisae).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nikolskaya with teaching of Haas and Segall since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the organisms of the secondary reference(s) for the organisms of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 17, Haas and Segall may not explicitly teach the system of claim 14, wherein said invertebrates are selected from a group consisting Drosophila melanogaster or Caenorhabditis elegans.
However, Nikolskaya teaches the system of claim 14, wherein said invertebrates are selected from a group consisting Drosophila melanogaster or Caenorhabditis elegans [P 159] (Nikolskaya teaches experiments using D. melanogaster and C. elegans).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nikolskaya with teaching of Haas and Segall since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the organisms of the secondary reference(s) for the organisms of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 18, Haas and Segall may not explicitly teach the system of claim 14, wherein said vertebrates are selected from a group consisting of rat, mouse, zebra fish, guinea pig, rabbit, pig, hamster and any combination thereof.
However, Nikolskaya teaches the system of claim 14, wherein said vertebrates are selected from a group consisting of rat, mouse, zebra fish, guinea pig, rabbit, pig, hamster and any combination thereof [P 178] (Nikolskaya teaches using rats or mice for drug testing).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nikolskaya with teaching of Haas and Segall since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the organisms of the secondary reference(s) for the organisms of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.F.D./Examiner, Art Unit 3626        

                                                                                                                                                                                                
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626